SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-17412 Secured Income L.P. (Exact Name of Registrant as Specified in its Charter) Delaware 06-1185846 State or Other Jurisdiction of Incorporation or Organization (IRS Employer Identification No.) 340 Pemberwick Road Greenwich, Connecticut (Address of Principal Executive Offices) Zip Code Registrant's Telephone Number, Including Area Code:(203) 869-0900 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerAccelerated FilerNon-Accelerated FilerSmaller Reporting Company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 10, 2011, there are 984,369 units of limited partnership interest outstanding. SECURED INCOME L.P. AND SUBSIDIARY Part I - Financial Information. Table of Contents Page Item 1. Financial Statements. Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 9 Item 4. Controls and Procedures. 10 Item 4T. Internal Control Over Financial Reporting. 10 2 SECURED INCOME L.P. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Property and equipment, net of accumulated depreciation $ $ Cash and cash equivalents Mortgage escrow deposits Replacement reserve Investment in bond Tenant security deposits Interest and accounts receivable Prepaid expenses Intangible assets, net of accumulated amortization $ $ LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Liabilities Mortgage payable $ $ Accounts payable and accrued expenses Tenant security deposits payable Due to affiliates Partners' equity (deficit) Limited partners (984,369 units issued and outstanding) General partners ) ) Noncontrolling interest ) ) Accumulated other comprehensive income (loss) $ $ See notes to consolidated financial statements. 3 SECURED INCOME L.P. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2 (Unaudited) Three Months Six Months Three Months Six Months Ended Ended Ended Ended June 30, 2011 June 30, 2011 June 30, 2010 June 30, 2010 REVENUE Rental $ Interest TOTAL REVENUE EXPENSES Administration and management Operating and maintenance Taxes and insurance Financial Depreciation and amortization 215,991 TOTAL EXPENSES NET INCOME (LOSS) ) Other comprehensive loss ) COMPREHENSIVE INCOME (LOSS) $ ) $ $ $ NET INCOME (LOSS) ATTRIBUTABLE TO General partners $ ) $ $ $ Limited partners ) Noncontrolling interest $ ) $ $ $ NET INCOME (LOSS) ALLOCATED PER UNIT OF LIMITED PARTNERSHIP INTEREST (984,369 units of limited partnership interest) $ ) $ $ $ See notes to consolidated financial statements. 4 SECURED INCOME L.P. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense Increase in mortgage escrow deposits ) ) Accrued interest at date of investment in bond Amortization of premium on investment in bond Decrease (increase) in tenant security deposits ) Decrease (increase) in interest and accounts receivable 24 ) Decrease in prepaid expenses Increase (decrease) in accounts payable and accrued expenses ) Increase (decrease) in tenant security deposits payable ) Increase in due to affiliates Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Investment in bond ) Withdrawals from replacement reserve Deposits to replacement reserve ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Mortgage principal payments ) ) Distributions to noncontrolling interest ) Distributions to partners ) ) Net cash used in financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SIGNIFICANT NONCASH INVESTING AND FINANCING ACTIVITIES Unrealized loss on investment in bond $ $ SUPPLEMENTAL INFORMATION Financial expenses paid $ $ See notes to consolidated financial statements. 5 SECURED INCOME L.P. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information.They do not include all information and footnotes required by GAAP for complete financial statements.The results of operations are impacted significantly by the results of operations of Carrollton X Associates Limited Partnership (“Carrollton”), which are provided on an unaudited basis during interim periods.Accordingly, the accompanying unaudited consolidated financial statements are dependent on such unaudited information.In the opinion of the General Partners of the Partnership, the accompanying unaudited consolidated financial statements include all adjustments necessary to reflect fairly the results of operations and cash flows for the interim periods presented.All adjustments are of a normal recurring nature.The results of operations for the six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the entire year. Certain prior period balances have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-06, “Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”), amending Accounting Standards Codification (“ASC”) Topic 820 to increase disclosure requirements regarding recurring and nonrecurring fair value measurements.The Partnership adopted ASU 2010-06 in January 2010, except for the disclosures about activity in Level 3 fair value measurements, which became effective for the Partnership’s fiscal year beginning January 1, 2011.The full adoption of ASC Topic 820 on January 1, 2011 did not have a material impact on the Partnership’s consolidated financial statements. 2. Investment in Bond The Partnership carries its investment in bond as available-for-sale because such investment is used to facilitate and provide flexibility for its obligations.Investment in bond is reflected in the accompanying unaudited consolidated balance sheets at estimated fair value and is classified within Level1 of the fair value hierarchy of the guidance on Fair Value Measurements as defined in ASC Topic 820.Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that the Partnership has the ability to access.An unrealized loss of $524 is reflected as accumulated other comprehensive loss in the accompanying unaudited consolidated balance sheet as of June 30, 2011. As of June 30, 2011, certain information concerning investment in bond is as follows: Description and maturity Amortized cost Gross unrealized gain Gross unrealized loss Estimated fair value Corporate debt security Callable in September 2013 $ $ $ ) $ 3. Additional Information Additional information, including the audited December 31, 2010 Consolidated Financial Statements and the Organization and Summary of Significant Accounting Policies, is included in the Partnership's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 on file with the Securities and Exchange Commission. 6 SECURED INCOME L.P. AND SUBSIDIARY Item 2. Management's Discussion and Analysis of Financial Con­dition and Results of Operations. Liquidity and Capital Resources Secured Income L.P. (the “Registrant”) owns a 98.9 % interest in Carrollton X Associates Limited Partnership (“Carrollton”).Fieldpointe, the operating complex owned by Carrollton, remains on the market for sale and, although it is not currently in an active marketing campaign, the Carrollton general partners (the “Carrollton General Partners”) continue to receive inquiries from brokers.Management has begun a plan to cautiously increase rents at the complex while maintaining current occupancy levels in anticipation of re-testing the market for a possible sale of the property in mid 2012, after the higher rents have been phased in as leases expire and/or renew.There can be no assurance that the property will be able to achieve higher rents management is seeking, or that an acceptable offer may be received.Notwithstanding the foregoing, if a sale of Fieldpointe were to occur, Registrant intends to distribute the net proceeds received to its partners, less a reasonable reserve, in accordance with the terms and conditions of Registrant’s Partnership Agreement.At such time, Registrant intends to dissolve. Registrant made a distribution on May 16, 2011 in the amount of approximately $0.25 per Unit to Unit holders of record as of March 31, 2011.The ability to make future distributions, and the amount of such distributions, if any, will depend on Carrollton’s cash flow and reserve levels, among other things. Accordingly, there can be no certainty as to the payment of future distributions or the amount and timing thereof. Registrant's primary source of funds is currently rents generated by Fieldpointe.Registrant's investment is considered highly illiquid. In the event a sale of Fieldpointe does not take place, Registrant is not expected to have access to additional sources of financing.Accordingly, if unforeseen contingencies arise that cause Carrollton to require capital in addition to that contributed by Registrant and any equity of the Carrollton General Partners, potential sources from which such capital needs will be able to be satisfied (other than reserves) would be additional equity contributions or voluntary loans from the Carrollton General Partners (which are not required to fund such amounts) or other reserves, if any, which could adversely impact distributions from Carrollton to Registrant of operating cash flow and any sale or refinancing proceeds. Registrant formerly held an interest in Columbia Westmont Associates, L.P. (“Columbia”), which sold its underlying property in 2006.After an appeal, Columbia received a real estate tax refund for a prior year in the amount of approximately $998,000, which amount is net of professional fees incurred in connection with the appeal.Registrant and the general partners of Columbia are currently undergoing discussions and seeking guidance in an effort to determine how the funds received should be characterized and applied under the terms of Columbia’s partnership agreement, and the amount, if any, that should be paid to Registrant and the other partners of Columbia. Results of Operations Although Registrant generated cash from operations during the six months ended June 30, 2011, cash and cash equivalents and investment in bond decreased, in the aggregate, by approximately $169,000 during the period (which includes an unrealized loss on investment in bond of approximately $4,000).Registrant intends to hold the bond until its call date (September 2013) and therefore does not expect to realize significant gains or losses on its investment in bond, if any.Such decrease is the result of Carrollton making principal payments on its mortgage and distributions to the Carrollton General Partners and Registrant making distributions to its partners.Carrollton distributed approximately $419,000 to Registrant during the period, which distribution has been eliminated in consolidation. Property and equipment decreased as a result of depreciation expense.Mortgage escrow deposits increased while prepaid expenses decreased in the ordinary course of operations.Mortgage payable decreased as a result of principal payments on Carrollton’s mortgage. The discussion below refers primarily to the operations of Carrollton and not to that of Registrant as a whole. 7 SECURED INCOME L.P. AND SUBSIDIARY Item 2. Management's Discussion and Analysis of Financial Con­dition and Results of Operations (Continued). Three Months Ended June 30, 2011 During the three months ended June 30, 2011, Carrollton's operations resulted in net income of approximately $20,000, which includes financial expenses and depreciation and amortization of approximately $127,000 and approximately $110,000, respectively.Accordingly, Carrollton generated income from operating activities prior to financial expenses and depreciation and amortization of approximately $257,000.Mortgage principal payments during the period were approximately $65,000.After considering the mandatory mortgage principal payments and required deposits net of withdrawals to mortgage escrows and the replacement reserve, among other things, Carrollton generated cash flow of approximately $124,000 during the three months ended June 30, 2011.There can be no assurance that the level of cash flow generated by Carrollton during the three months ended June 30, 2011 will continue in future periods. Registrant’s results of operations as a whole for the three months ended June 30, 2011 reflect a decline as compared to the three months ended June 30, 2010 primarily as a result of an increase in Carrollton’s taxes and insurance expense and legal fees incurred by Carrollton in connection with a recent claim, partially offset by a decrease in Carrollton’s operating and maintenance expenses and an increase in rental revenue resulting from higher average occupancy of Fieldpointe. As of June 30, 2011, the occupancy of Fieldpointe was approximately 100%.In the event a sale of Fieldpointe does not take place, the future operating results of Carrollton will be extremely dependent on market conditions and therefore may be subject to significant volatility. Three Months Ended June 30, 2010 During the three months ended June 30, 2010, Carrollton's operations resulted in net income of approximately $60,000, which includes financial expenses and depreciation and amortization of approximately $132,000 and approximately $106,000, respectively.Accordingly, Carrollton generated income from operating activities prior to financial expenses and depreciation and amortization of approximately $298,000.Mortgage principal payments during the period were approximately $62,000.After considering the mandatory mortgage principal payments and required deposits net of withdrawals to mortgage escrows and the replacement reserve, among other things, Carrollton generated cash flow of approximately $95,000 during the three months ended June 30, 2010.As of June 30, 2010, the occupancy of Fieldpointe was approximately 97%. Six Months Ended June 30, 2011 During the six months ended June 30, 2011, Carrollton's operations resulted in net income of approximately $110,000, which includes financial expenses and depreciation and amortization of approximately $256,000 and approximately $219,000, respectively.Accordingly, Carrollton generated income from operating activities prior to financial expenses and depreciation and amortization of approximately $585,000.Mortgage principal payments during the period were approximately $130,000.After considering the mandatory mortgage principal payments and required deposits net of withdrawals to mortgage escrows and the replacement reserve, among other things, Carrollton generated cash flow of approximately $254,000 during the six months ended June 30, 2011.There can be no assurance that the level of cash flow generated by Carrollton during the six months ended June 30, 2011 will continue in future periods. Registrant’s results of operations as a whole for the six months ended June 30, 2011 were comparable to the six months ended June 30, 2010. Six Months Ended June 30, 2010 During the six months ended June 30, 2010, Carrollton's operations resulted in net income of approximately $110,000, which includes financial expenses and depreciation and amortization of approximately $264,000 and approximately $213,000, respectively.Accordingly, Carrollton generated income from operating activities prior to financial expenses and depreciation and amortization of approximately $587,000.Mortgage principal payments during the period were approximately $123,000.After considering the mandatory mortgage principal payments and required deposits net of withdrawals to mortgage escrows and the replacement reserve, among other things, Carrollton generated cash flow of approximately $180,000 during the six months ended June 30, 2010. 8 SECURED INCOME L.P. AND SUBSIDIARY Item 2. Management's Discussion and Analysis of Financial Con­dition and Results of Operations (Continued). Critical Accounting Policies and Estimates The accompanying unaudited consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which requires Registrant to make certain estimates and assumptions.The following section is a summary of certain aspects of those accounting policies that may require subjective or complex judgments and are most important to the portrayal of Registrant’s consolidated financial condition and results of operations.Registrant believes that there is a low probability that the use of different estimates or assumptions in making these judgments would result in materially different amounts being reported in the accompanying unaudited consolidated financial statements. Registrant records its real estate assets at cost less accumulated depreciation and, if there are indications that impairment exists, adjusts the carrying value of those assets in accordance with Accounting Standards Codification (“ASC”) Topic 360; Subtopic 10.In accordance with ASC Topic 360; Subtopic 10, long-lived assets, primarily property and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets might not be recoverable.Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable.For long-lived assets, Registrant recognizes an impairment loss only if its carrying amount is not recoverable through its undiscounted cash flows and measures the impairment loss based on the difference between the carrying amount and estimated fair value.No such adjustment for impairment loss is required as of June 30, 2011. Forward-Looking Information As a cautionary note, with the exception of historical facts, the matters discussed in this quarterly report on Form 10-Q are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).Forward-looking statements may relate to, among other things, current expectations, forecasts of future events, future actions, future performance generally, business development activities, capital expenditures, strategies, the outcome of contingencies, future financial results, financing sources and availability and the effects of regulation and competition.Words such as “anticipate,” “expect,” “intend,” “plan,” “seek,” “estimate” and other words and terms of similar meaning in connection with discussions of future operating or financial performance signify forward-looking statements.Registrant may also provide written forward-looking statements in other materials released to the public.Such statements are made in good faith by Registrant pursuant to the “Safe Harbor” provisions of the Reform Act.Registrant undertakes no obligation to update publicly or revise any forward-looking statement, whether as a result of new information, future events or otherwise.Such forward-looking statements involve known risks, uncertainties and other factors that may cause Registrant’s actual results of operations or actions to be materially different from future results of operations or actions expressed or implied by the forward-looking statements. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-06, “Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”), amending ASC Topic 820 to increase disclosure requirements regarding recurring and nonrecurring fair value measurements.Registrant adopted ASU 2010-06 in January 2010, except for the disclosures about activity in Level 3 fair value measurements, which are effective for Registrant’s fiscal year beginning January 1, 2011.The full adoption of ASC Topic 820 on January 1, 2011 did not have a material impact on Registrant’s consolidated financial statements. Item 3. Quantitative and Qualitative Disclosure About Market Risk. The market value of Registrant’s investment in bond is subject to fluctuation based upon changes in interest rates relative to the investment’s maturity date and the associated bond rating.Since Registrant’s investment in bond is callable in 2013, the value of such investment may be adversely impacted in an environment of rising interest rates in the event Registrant decides to liquidate the investment prior to its call date.Although Registrant may utilize the investment to pay for its operating expenses, it otherwise intends to hold such investment to its call date.Therefore, Registrant does not anticipate any material adverse impact in connection with such investment. 9 SECURED INCOME L.P. AND SUBSIDIARY Item 4. Controls and Procedures. Disclosure controls and procedures are controls and procedures that are designed to ensure that information required to be disclosed by Registrant in reports that Registrant files or submits under the Exchange Act is recorded, processed, summarized and timely reported as provided in SEC rulesand forms.Registrant periodically reviews the design and effectiveness of its disclosure controls and procedures, including compliance with various laws and regulations that apply to its operations.Registrant makes modifications to improve the design and effectiveness of its disclosure controls and procedures, and may take other corrective action, if its reviews identify a need for such modifications or actions.In designing and evaluating the disclosure controls and procedures, Registrant recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Registrant has carried out an evaluation, under the supervision and the participation of its management, including the Chief Executive Officer and Chief Financial Officer of Wilder Richman Resources Corporation (“WRRC”), one of Registrant’s general partners, of the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule13a-15(e)and 15d-15(e)under the Exchange Act), as of the three months ended June 30, 2011.Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer of WRRC concluded that Registrant’s disclosure controls and procedures were effective as of June 30, 2011. Item 4T.Internal Control Over Financial Reporting. There were no changes in Registrant’s internal control over financial reporting during the three months endedJune 30, 2011 that have materially affected, or are reasonably likely to materially affect, Registrant’s internal control over financial reporting. 10 SECURED INCOME L.P. AND SUBSIDIARY Part II - Other Information. Item 1.
